DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 02, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-11 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1, in line 1, “Light Emitting Diode, LED,” should be changed to --light emitting diode (LED)--
Claim 2, in line 1, “A” should be changed to --The--
Claim 3, in line 1, “A” should be changed to --The--
Claim 4, in line 1, “A” should be changed to --The--
Claim 5, in line 1, “A” should be changed to --The--
Claim 6, in line 2, “a” should be changed to --said--
Claim 6, in line 3, “a” should be changed to --said--

	Claim 7, in line 9, --and-- should be inserted after “detector;”
	Claim 8, in line 1, “A” should be changed to --The--
Claim 8, in line 1, “a” should be changed to --said--
	Claim 9, in line 1, “a” should be changed to --said--
	Claim 10, in line 1, “A” should be changed to --The--
Claim 10, in line 1, “a” should be changed to --said--
	Claim 11, in line 1, “A” should be changed to --The--
Claim 11, in line 1, “a” should be changed to --said--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, the recitation of “a detected zero value” in line 13 renders the claim indefinite since it is not clear whether it would be the same or different with “a zero value” recited in line 8 of the claim 1 (if the “a detected zero value” in line 13 is the same the “a zero value” in line 8, “a detected zero value” in line 13 should be changed to --said detected zero value--).

Claims 2-11 are also rejected under 112 second paragraph as being dependent upon rejected claim 1.
Allowable Subject Matter
Claims 1-11 would be allowable if corrected to overcome the rejection and objection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Liu et al. – US 2018/0139816
Prior art Arulandu et al. – US 2016/0128142
Prior art Del Carmen, JR. et al. – US 2013/0278159
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 23, 2021